Exhibit 10.1

Third Amendment to
Employee Benefits Separation Agreement





            This Third Amendment to Employee Benefits Separation Agreement (this
“Amendment”), dated June 24, 2005 but effective as of December 30, 2004, is by
and among Continental Airlines, Inc., a Delaware corporation (“Continental”),
ExpressJet Holdings, Inc., a Delaware corporation (“ExpressJet Holdings”), XJT
Holdings, Inc., a Delaware corporation and a wholly owned subsidiary of
ExpressJet Holdings (“XJT Holdings”), and ExpressJet Airlines, Inc., a Delaware
corporation and a wholly owned subsidiary of XJT  Holdings (“ExpressJet
Airlines”).



            WHEREAS, Continental, ExpressJet Holdings, XJT Holdings and
ExpressJet Airlines, are parties to that certain Employee Benefits Separation
Agreement dated as of April 17, 2002 (as amended to date, the “Separation
Agreement”) and desire to amend the Separation Agreement as more fully set forth
herein;



NOW, THEREFORE, the parties hereby agree as follows:



1.         Subsection 3.1 (c) shall be deleted from the Separation Agreement in
its entirety and replaced by the following:



“Release for CARP related Obligations.  Continental agrees to release ExpressJet
Holdings, XJT Holdings and ExpressJet Airlines from any obligations associated
with the continued accrual of benefits under CARP.”



2.         A new section, 4.4 Release for Continental 401(k) Savings Plan
Related Obligations, shall be added to the Separation Agreement and shall read:

           

“Continental agrees to release ExpressJet Holdings, XJT Holdings and ExpressJet
Airlines from any financial obligations associated with the Continental 401(k)
Savings Plan.”



            As consideration for such changes, Continental acknowledges the
payment of $586,000 by ExpressJet Holdings to Continental in full and final
satisfaction of the above releases.



            Capitalized terms used herein and not defined shall have the
meanings given to such terms in the Separation Agreement.  Except as
specifically amended hereby, the Separation Agreement shall remain in full force
and effect and is ratified in all respects by the parties hereto.



--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties have caused this Amendment to be
duly executed as of the date first above written.

CONTINENTAL AIRLINES, INC.


  

EXPRESSJET AIRLINES, INC.


By:  /s/Mark Erwin                              
Name:  Mark Erwin
Title:  Senior Vice President
          Corporate Development

By:  /s/Frederick S. Cromer               
Title:  Vice President and Chief Financial Officer

                                                                                           

XJT HOLDINGS, INC.


EXPRESSJET AIRLINES, INC.


By:  /s/Frederick S. Cromer               
Title:  Vice President and Chief Financial Officer

By:  /s/Frederick S. Cromer               
Title:  Vice President and Chief Financial Officer